EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 The undersigned hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that this Quarterly Report on Form 10-Q/A for the period ended September 30, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. This 11th day of February, 2011. /s/ Stephen D. Barnhill Stephen D. Barnhill, M.D. Chief Executive Officer and Principal Financial Officer /s/Thomas L. Gallagher Thomas L. Gallagher President, Chief Operating Officer and Principal Financial Officer
